 


109 HR 2843 IH: To prohibit the use of remote control locomotives to carry hazardous materials, and for other purposes.
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2843 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the use of remote control locomotives to carry hazardous materials, and for other purposes. 
 
 
1.FindingsThe Congress finds the following:
(1)In issuing remote control railroad operation guidelines in 2001, the Federal Railroad Administration noted that its first priority . . . is to ensure that these operations pose no threat to railroad workers or the general public.
(2)The Nation’s freight rail system is relatively open to outside access when compared to the aviation system. Security is provided almost solely by private railroad carriers, and terrorists could easily gain access to a remote control locomotive or an operator control unit and then operate a remote control transmitter controlling a remote control locomotive.
(3)Remote control locomotives carrying hazardous materials in urban areas could be sabotaged or remote control locomotives could be used to cause intentional accidents with other trains, causing loss of life, release of hazardous materials, and the disruption of interstate and international commerce.
(4)Therefore, the risk of terrorists hijacking remote control locomotive operations is far too great in situations where remote control locomotives are carrying hazardous materials.
2.Remote control locomotive use
(a)ProhibitionNo railroad carrier shall operate or cause to be operated on the general system of railroad transportation a remote control locomotive to carry hazardous materials.
(b)Penalty
(1)A railroad carrier that knowingly violates this section or a rule issued under this section is liable to the United States Government for a civil penalty of at least $5,000 but not more than $50,000 for each violation. A railroad carrier acts knowingly when—
(A)the railroad carrier has actual knowledge of the facts giving rise to the violation; or
(B)a reasonable railroad carrier acting in the circumstances and exercising reasonable care would have that knowledge.
(2)A separate violation occurs for each day the violation continues.
3.Remote control transmitter security
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue a rule requiring that—
(1)railroad carriers inventory and maintain a continuous accounting of remote control transmitters;
(2)such transmitters be assigned only to personnel with proper identification and authorization to use such devices; and
(3)such transmitters be kept in a secure location (under lock and key) when not in use.
(b)PenaltyA railroad carrier that violates the rule issued under subsection (a) shall be liable to the United States Government for a civil penalty of at least $5,000 for each occurrence.
4.Remote control locomotive security
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue a rule requiring that the manual operational control area of any remote control locomotive be kept under lock and key when such locomotive is operated without personnel of the railroad carrier present.
(b)PenaltyA railroad carrier that violates the rule issued under subsection (a) shall be liable to the United States Government for a civil penalty of at least $5,000 for each occurrence.
5.Civil penalties
(a)Hearing requirementThe Secretary of Transportation may find that a railroad carrier has violated this Act only after notice and an opportunity for a hearing. The Secretary shall impose a civil penalty under this Act by giving the railroad carrier written notice of the amount of the penalty.
(b)Penalty considerationIn determining the amount of a civil penalty under this Act, the Secretary shall consider—
(1)the nature, circumstances, extent, and gravity of the violation;
(2)with respect to the violator, the degree of culpability, any history of prior violations, the ability to pay, and any effect on the ability to continue to do business; and
(3)other matters that justice requires.
(c)Civil actions to collectThe Attorney General may bring a civil action in an appropriate district court of the United States to collect a civil penalty under this Act.
6.Criminal penalty
(a)In generalA railroad carrier knowingly violating this Act shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both; except that the maximum amount of imprisonment shall be 10 years in any case in which the violation involves the release of a hazardous material that results in death or bodily injury to any person.
(b)Knowing violationsFor purposes of this section—
(1)a railroad carrier acts knowingly when—
(A)the railroad carrier has actual knowledge of the facts giving rise to the violation; or
(B)a reasonable railroad carrier acting in the circumstances and exercising reasonable care would have that knowledge; and
(2)knowledge of the existence of a statutory provision, or a regulation or a requirement issued by the Secretary of Transportation, is not an element of an offense under this Act.
7.DefinitionsFor purposes of this Act—
(1)the term hazardous material has the meaning given that term in section 5102(2) of title 49, United States Code;
(2)the term railroad carrier has the meaning given that term in section 20102 of title 49, United States Code; 
(3)the term remote control locomotive means a locomotive which, through use of a radio transmitter and receiver system, can be operated by a person not physically located at the controls within the confines of the locomotive cab, but does not include a locomotive that is remotely controlled from the lead locomotive of the same train; and
(4)the term remote control transmitter means the transmitter component of a remote control locomotive system.  
 
